IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00145-CV

TEXAS MUTUAL INSURANCE COMPANY,
                                                             Appellant
v.

CAROLINE SIMS,
                                                             Appellee


                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 08-002725-CV-272


                           MEMORANDUM OPINION

       Appellant has filed a motion to dismiss stating that it no longer wishes to pursue

this appeal. See TEX. R. APP. P. 42.1(a)(1). It seeks dismissal of this appeal with costs to

be assessed against the party incurring them.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed with

each party to pay the costs in this behalf expended as they have been incurred.




                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed July 17, 2014
[CV06]




Texas Mutual Ins. Co. v. Sims               Page 2